DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because undue length, contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-5 are objected to because of the following informalities:  
Claims 2-5, line 1: “The method for manufacturing a terminal structure” should read -- The method for manufacturing the terminal structure --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “each of the first terminals is located on one side of each of the second terminals,” in claim 1 line 4 and claim 6, lines 3-4 renders claim indefinite because it is unclear what “side” the claim is referred to. Would this be left, right, top or bottom side. Specification para. [0010] describes “multiple first terminals 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 and multiple second terminals 21, 22, 23, 24, 25, 26, 27, 28, 29, multiple excavation areas 31 and multiple trimming lines 32 are trimmed from a tape 3, each of the first terminals 10~19 is located on one side of each of the second terminals 21~29,”. However, as presented in Fig. 1, the first terminals 10~19 are located at the end of each of the second terminals 21~29. Further, it is unclear whether the recited first terminals are located on one side of the second terminals before or after forming a terminal structure. Therefore, claims 1 and 6 are indefinite. Applicant may define the term “side” in the claim or amend the claim to remove this ambiguity.  
Further, the phrases: “wherein the tape can be trimmed to meet the dimension specifications” (claims 2, 3) are vague and indefinite since it is unclear whether the tape is trimmed or not because they don’t positively recite whether the trimming operation is carried out in the claimed manufacturing method.  
It is recommended that the limitation “wherein the tape can be trimmed to meet the dimension specifications” be amended to: -- further comprising trimming the tape to meet the dimension specifications --, or similar language.

Claims 2-5 depend on claim 1 and claims 7-8 depend on claim 6. Therefore, claims 1-8 are rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 208690560).
Wang reads on the claims as follows:
[AltContent: textbox (second terminals)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (excavation areas)][AltContent: textbox (trimming lines)][AltContent: textbox (first terminals)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    653
    722
    media_image1.png
    Greyscale

Modified Fig. 4, Wang.
Claim 1. A method for manufacturing a terminal structure of a high-frequency signal connector (a performance-enhanced HDMI 2.1 connector, para. [0007]), in which multiple first terminals (first terminals 30, see modified Fig. 4 above, para. [0054]) and multiple second terminals (second terminals 40), multiple excavation areas (see modified Fig. 4 above, a plurality of first connecting part 32 and a plurality of second connection part 42 are arranged in a structure effectively improve terminal of high frequency characteristics, impedance matching, para. [0056]) and multiple trimming lines (see modified Fig. 4, a stamping die to form a plurality of first terminals 30 and a plurality of second terminals 40, para. [0061]) are trimmed from a tape (material belt 60), each of the first terminals is located on one side (see modified Fig. 4 above) of each of the second terminals, each of the excavation areas and each of the trimming lines are located between each of the first terminals and each of the second terminals, respectively, followed by stamping (use a stamping die to form a plurality of first terminals 30 and a plurality of second terminals 40, para. [0061]) each of the first terminals and each of the second terminals to form the multiple first terminals and the multiple second terminals.

Claim 6. A terminal structure of a high-frequency signal connector (a performance-enhanced HDMI 2.1 connector, para. [0007]), including: 
multiple first terminals (first terminals 30, see modified Fig. 4 above); 
multiple second terminals (second terminals 40), each of the first terminals being located on one side of each of the second terminals; and 
multiple excavation areas (see Fig. 4 above), which are located between each of the first terminals and 
each of the second terminals, respectively, for reducing an area of each of the terminals to reduce a characteristic impedance (a plurality of first connecting part 32 and a plurality of second connection part 42 are arranged in a structure effectively improve terminal of high frequency characteristics, impedance matching, para. [0056]).

Claim 4. The method for manufacturing a terminal structure of a high-frequency signal connector as claim 1, wherein the first terminals constitute an upper terminal set of the connector, and the second terminals constitute a lower terminal set of the connector (a
plurality of first contact parts are arranged at intervals and are exposed on the upper surface of the tongue plate, and each second terminal includes a second contact part, a second connecting part and a second welding part which are integrally formed and connected, a plurality of second contact parts are arranged at intervals and exposed on the lower surface of the tongue plate, para. [0009], see terminals 31 and 41, Figs. 4-5 and 8).

 Claim 7. The terminal structure of a high-frequency signal connector as claim 6, wherein the first terminals constitute an upper terminal set of the connector, and the second terminals constitute a lower terminal set of the connector (a plurality of first contact parts are arranged at intervals and are exposed on the upper surface of the tongue plate, and each second terminal includes a second contact part, a second connecting part and a second welding part which are integrally formed and connected , a plurality of second contact parts are arranged at intervals and exposed on the lower surface of the tongue plate, para. [0009], see Figs. 4-5).

Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US 20100178794).
Hsu reads on the claims as follows:
[AltContent: textbox (second terminals)][AltContent: arrow][AltContent: textbox (first terminals)][AltContent: arrow][AltContent: arrow][AltContent: textbox (trim lines)][AltContent: textbox (excavation areas)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    358
    376
    media_image2.png
    Greyscale

Modified Fig. 8, Hsu.
Claim 1. A method for manufacturing a terminal structure of a high-frequency signal connector (a processing technology for an HDMI electric connector, para. [0006]), in which multiple first terminals (see modified Fig. 8 above) and multiple second terminals (terminals 13), multiple excavation areas (tusk 4, see Figs. 8 and 19, contact area between the tusks and the conductor in the core wires is large, which can reduce the electric resistance, para. [0047], [0102-0104]) and multiple trimming lines (remove the material ribbons, see Figs. 1 and 8, the process of removing the material ribbons 28, one can break down the material ribbon 28, para. [0107]) are trimmed from a tape (material ribbon 28), each of the first terminals is located on one side of each of the second terminals (see Fig. 8 above), each of the excavation areas and each of the trimming lines are located between each of the first terminals and each of the second terminals, respectively, followed by stamping (stamping terminal, see para. [0020-0023]) each of the first terminals and each of the second terminals to form the multiple first terminals and the multiple second terminals.

Claim 6. A terminal structure of a high-frequency signal connector, including: 
multiple first terminals (see modified Fig. 8 above); 
multiple second terminals, each of the first terminals being located on one side of each of the second terminals; and 
multiple excavation areas, which are located between each of the first terminals and 
each of the second terminals, respectively, for reducing an area of each of the terminals to reduce a characteristic impedance (greatly reduce the electric resistance between the tusks 4 and the conductor 14 in the core wire 12 and solve the problem tactfully of the high electric resistance in the electric connector of the current terminals 13, para. [0123]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chang (US 20020168897, hereafter Chang ’897).
Regarding claims 2-3, Wang does not explicitly teach trimming the tape to meet dimension specification with respect to lengths of the first and second terminals. However, Chang ‘897 teaches a method of manufacturing an electrical connector in which, 
Claim 2. The method for manufacturing a terminal structure of a high-frequency signal connector as claim 1, wherein the tape can be trimmed to meet dimension specifications with respect to lengths for each of the first terminals and each of the second terminals (see trimming step, Fig. 1 and para. [0030]).

Claim 3. The method for manufacturing a terminal structure of a high-frequency signal connector as claim 1, wherein the tape can be trimmed to meet the dimension specifications with respect to the lengths for each of the first terminals and each of the second terminals when each of the first terminals and each of the second terminals are trimmed from the tape (trimming step, Fig. 1 and para. [0030]).
Therefore, in view of the teachings of Chang ‘897, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the manufacturing method of a terminal structure taught by Wang and to add a trimming step to cut and remove the material tape so that it enables to prune and to adjust the length of each of the terminals while manufacturing a terminal structure for a high frequency signal connector. 

Claim(s) 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chang (US 9515438, hereafter Chang ’438).
Regarding claims 5 and 8, Wang does not teach a high-frequency signal connector having excavation areas is in the form of an extended bar, a circle, a square, a diamond, or a trapezoid. However, Chang ’438 teaches an electrical connector having multiple first terminals and multiple second terminals, alignment terminals, and connecting portion in which, 
 wherein each of the excavation areas is in the form of an extended bar, a circle, a square, a diamond, or a trapezoid (flat portion 115, Fig. 3 below).
[AltContent: arrow][AltContent: textbox (extended bar)][AltContent: arrow]
    PNG
    media_image3.png
    494
    430
    media_image3.png
    Greyscale

Modified Fig. 3 Chang ‘438.
Chang ’438 teaches in col. 6, lines 10-15 that a flat portion 115, 125 provided on the terminals being used for signal transmission, while the terminals without the wide-flat portion 115, 125 are used for grounding in which, a person of ordinary skill in the art would have thought that formation of deformed portions on a signal line improves the characteristic impedance. 
Adjusting the characteristic impedance by deforming a signal line is known in the art. See Tada (US 20200091659), Figs. 8 and 11, para. [0110], the impedance of each contact for high-speed signal transmission may vary due to the formation of the deformed portions 13G and 14G or Georges (JP H11224737), deformed section 36, Figs. 6 and 7. Therefore, in view of the teachings of Chang ‘438, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the manufacturing method of a terminal structure to replace the signal lines with deformed portions  such as extended bars 115, 125 as taught by Chang ‘438 in Fig. 3 so that such structure enables to adjust the impedance matching and to improve high frequency characteristics impedance of a terminal structure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Tada (US 20200091659) teaches connector for high speed signal transmission having a plurality of contacts including a first pair of contacts and a second pair of contacts and being aligned in an alignment direction orthogonal to the fitting direction, and a housing, wherein the plurality of contacts include a contact portion disposed at a front end in the fitting direction, a connection portion disposed at a back end in the fitting direction. 

Prior art of record Wu (US 20170294753) teaches manufacturing method of a high frequency signal transmission connector comprising an insulation body, a plurality of upper-row terminals and a plurality of lower-row terminals assembled to the insulation body, a shielding plate located between the lower-row terminals and the upper-row terminals, and a shell surrounding the periphery of an insulation body. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K. ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729